In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00075-CR
     ___________________________

    JEFFERY LEE MANNS, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 396th District Court
         Tarrant County, Texas
       Trial Court No. 1213452D


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Pro se Appellant Jeffery Lee Manns attempts to appeal from the trial court’s

January 22, 2021 order denying his request for forensic DNA testing. Because no

postjudgment motion was filed to extend the notice-of-appeal filing deadline, Manns’s

notice of appeal was due February 22, 2021, but was not filed until June 9, 2021,1

making it untimely. See Tex. R. App. P. 4.1(a), 26.2(a).

      On June 10, 2021, we sent Manns a letter stating that we were concerned that

we may not have jurisdiction over his appeal because his notice of appeal was not

timely filed. See Tex. R. App. P. 26.2(a)(1). We instructed Manns or any party desiring

to continue the appeal to file with the court a response showing grounds for

continuing the appeal. Manns filed a response, but it does not show grounds for

continuing the appeal.

      Manns claims in his response and in his “Motion To Gain Additional Time”

that he has not received from the 396th District Court an order denying his motion

for forensic DNA testing. A defendant can get additional time to file a notice of

appeal on a motion for DNA testing under Texas Rule of Appellate Procedure 4.6

“[i]f neither an adversely affected defendant nor the defendant’s attorney received

notice or acquired actual knowledge that the trial judge signed an order appealable under

Code of Criminal Procedure Chapter 64 within twenty days after the signing.” Tex. R.

      1
       On June 9, we received a “Motion To Gain Additional Time,” in which Manns
stated his desire to appeal the order denying his motion for DNA testing; we
construed the motion as his notice of appeal.

                                            2
App. P. 4.6(a) (emphasis added). Here, Manns admitted in his “Motion To Gain

Additional Time,” which he claimed was timely filed under Rule 4.6, that he was

notified on January 29, 2021, that his motion for DNA testing had been denied by

“Magistrate Judge Reynolds.” Although Manns intimated that only the judge of the

396th District Court can rule on the motion for DNA testing, the magistrate could

properly rule on the motion. See Tex. Gov’t Code Ann. § 54.658(a)(19) (“Except as

limited by an order of referral, a magistrate to whom a case is referred may . . . do any

act and take any measure necessary for the efficient performance of the duties

required by the order of referral.”); Qadir v. State, No. 02-19-00377-CR, 2020 WL

1174000, at *2–3 (Tex. App.—Fort Worth Mar. 12, 2020, pet. ref’d). Manns thus had

actual notice within twenty days of the date that the order denying his motion for

DNA testing was signed.

       A late notice of appeal may be considered timely so as to invoke the appellate

court’s jurisdiction if (1) it is filed within fifteen days of the last day allowed for filing,

(2) a motion for extension of time is filed in the appellate court within fifteen days of

the last day allowed for filing the notice of appeal, and (3) the appellate court grants

the motion for extension of time. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996). Manns’s “Motion To Gain Additional Time” was filed over five months after

the order denying his motion for DNA testing was signed. Manns has thus not met

these requirements. See id.



                                              3
       Absent a timely filed notice of appeal, a court of appeals does not obtain

jurisdiction to address the merits of the appeal in a criminal case and can take no

action other than to dismiss the appeal for want of jurisdiction. Slaton v. State, 981

S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo, 918 S.W.2d at 522. Because Manns’s

notice of appeal was not timely filed, we dismiss Manns’s appeal for lack of

jurisdiction. See Tex. R. App. P. 43.2(f).

                                                    Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 8, 2021




                                             4